           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKAN SAS
                   JONESBORO DIVISI ON

JAMES EVERLING                                               PLAINTIFF

v.                       No: 3:19-cv-151 DPM

CRAIGHEAD COUNTY DETENTION
CENTER; CRAIGHEAD COUNTY
SHERIFF'S DEPARTMENT; KEITH
BOWERS, Head Jailer; T. RAYMO ND,
Admini stration Assistant; and DOE,
Supervisor                                              DEFEN DANTS

                                ORDER

     1. The Court withdra ws the reference.
     2. Everling hasn't updated his address; his mail is still being
returned undelive red.    NQ 10-12.   His complai nt will therefor e be
dismisse d without prejudice.     LOCAL RULE    5.5(c)(2).   An in forma

pauperis appeal from this Order and accomp anying Judgme nt would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered .

                                       D .P. Marshal l Jr.
                                       United States District Judge
